     Case: 1:19-cv-00041-JAR Doc. #: 1 Filed: 03/11/19 Page: 1 of 42 PageID #: 1




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                SOUTHEASTERN DIVISION

DAVID L. ROBINSON,                                 )
                                                   )
               Plaintiff,                          )
                                                   )
v.                                                 )       Case No. ________________
                                                   )
CITY OF SIKESTON, MISSOURI,                        )
                                                   )
        Serve: Jonathan J.A. Douglass              )
        City Manager                               )
        105 E. Center Street                       )
        Sikeston, MO 63801                         )
                                                   )
        and                                        )
                                                   )
JOHN A. BLAKELY,                                   )       JURY DEMANDED
                                                   )
        115 Bradley Dr.                            )
        Sikeston, MO 63801                         )
                                                   )
        and                                        )
                                                   )
CHARLES ANDREW JUDEN III,                          )
                                                   )
        614 Laurelwood Ave.                        )
        Sikeston, MO 63801                         )
                                                   )
               Defendants.                         )

                                        COMPLAINT

        Plaintiff David L. Robinson brings the following Complaint against Defendants City of

Sikeston, Missouri, John Blakely, and Charles Andrew Juden III:

                                   Parties and Jurisdiction

        1.     Plaintiff David L. Robinson (“Robinson”) is an individual living in Scott County,

Missouri, who spent more than 17 years of his life incarcerated for the murder of Sheila Box—a




                                               1
12546661.2
   Case: 1:19-cv-00041-JAR Doc. #: 1 Filed: 03/11/19 Page: 2 of 42 PageID #: 2




murder he did not commit—before he was exonerated by the Supreme Court of Missouri in

2018.

        2.     Defendant City of Sikeston, Missouri is a city of the third class incorporated

pursuant to Missouri statutes and the Missouri Constitution. The Sikeston Department of Public

Safety (hereinafter, the “Sikeston Police Department”) is an arm of the City of Sikeston.

        3.     Upon information and belief, Defendant John Blakely (hereinafter, “Detective

Blakely” or “Blakely”) is a resident of Scott County, Missouri. At all times relevant to this

Complaint, he was a detective in the Sikeston Police Department. In his capacity as a detective

of the Sikeston Police Department, he directed the investigation of the Box murder and caused

Robinson to be arrested and wrongly charged with that murder. Any actions, omissions, and

conduct taken by Detective Blakely in his capacity as a detective of the Sikeston Police

Department are part of the City of Sikeston’s customs, policies, patterns, and practices, and are

sufficient to impose liability on the City of Sikeston for those actions, omissions, and conduct.

        4.     Upon information and belief, Defendant Charles Andrew Juden III (“Juden”) is a

resident of Scott County, Missouri. At all times relevant to this Complaint, he was either a

Captain in, or Chief of, the Sikeston Police Department. In these roles, Juden was involved in

and oversaw the investigation of the Box murder and supervised Detective Blakely. Any actions,

omissions, and conduct taken by Juden as Chief of the Sikeston Police Department are part of the

City of Sikeston’s customs, policies, patterns, and practices, and are sufficient to impose liability

on the City of Sikeston for those actions, omissions, and conduct

        5.     Jurisdiction is conferred by 28 U.S.C. § 1343 which provides for original

jurisdiction of this Court in suits authorized under 42 U.S.C. § 1983 to redress the deprivation

(under color of state law, statute, ordinance, regulation, custom, or usage) of any right, privilege,



                                                 2
12546661.2
   Case: 1:19-cv-00041-JAR Doc. #: 1 Filed: 03/11/19 Page: 3 of 42 PageID #: 3




or immunity secured by the Constitution of the United States or by any act of Congress providing

for equal rights of citizens or other persons within the jurisdiction of the United States.

        6.     Venue is proper in this District Court because Plaintiff and all Defendants reside

in this District and the actionable conduct occurred in this District.

                                        Factual Allegations

        7.     On the night of August 5, 2000, Sheila Box was shot in the chest while she was

the sole occupant and operator of a GMC Suburban in Sikeston, Missouri. After being shot, Box

drove her vehicle until she lost control and left the roadway of Malone Avenue to the east of its

intersection with Branum Avenue. The vehicle crashed through a fence and into a building

which houses a local flea market known as “the Tradewinds.”

        8.     Police and other first responders were summoned to the scene and found Box in

her vehicle with a handgun in her lap. That gun was not the murder weapon. Twenty or forty

dollars in cash was found on the seat or floorboard of the Suburban. Although Box was

conscious when first responders arrived, she could not identify her killer and died shortly

afterward at the hospital.

        9.     That same night, an unidentified informant for the Sikeston Police Department

reported that that he had “heard,” and not seen, that David Robinson and Keith West were

involved in the killing near the corner of Washington and Westgate Streets, which is to the north

of Malone Avenue. Based only on that unsubstantiated tip, Captain Juden arrested Robinson for

the murder in the early hours of the morning of August 6, 2000.

        10.    During the arrest, Captain Juden placed his gun on the side of Robinson’s head

and threatened to shoot him. Detective Blakely also was present at the arrest and observed

Captain Juden’s threats. Detective Blakely did not intervene. Robinson denied any involvement



                                                  3
12546661.2
   Case: 1:19-cv-00041-JAR Doc. #: 1 Filed: 03/11/19 Page: 4 of 42 PageID #: 4




in the murder at the time and has always denied any involvement. The Sikeston Police took

Robinson to the local jail. Later that day on August 6 around noon, Sikeston police told

Robinson that he was no longer being held for Box’s murder. However, the Sikeston Police

continued to hold Robinson on an alleged parole violation. Three days later on August 9, 2000,

the Sikeston Police released Robinson without charging him with Box’s murder.

        11.   No physical evidence ever connected Robinson to Box’s murder. A test for

gunshot residue on August 6, 2000, the night of the murder, performed by the Sikeston Police on

Robinson found no gunshot residue. The Sikeston Police did not find Robinson’s fingerprints at

the crime scene.

        12.   After Box’s murder, Albert Baker, a crack addict, was arrested and jailed for

felony stealing of an air conditioner. Baker had signed up in June 2000 to be a paid informant

for the Sikeston Police Department. While Baker was in the Sikeston jail, Sgt. Susan Rockett of

the Sikeston Police Department visited him.        Sgt. Rockett asked Baker whether he knew

anything about the murder of Sheila Box. Baker denied knowing anything about the murder.

        13.   On August 15, 2000, Baker, after sitting in jail and being unable to post bond, told

Sgt. Rockett he wanted to talk to Detective Blakely about Box’s murder, and Sgt. Rockett so

informed Detective Blakely. Although Detective Blakely was the lead detective on Box’s

murder investigation, Blakely did not immediately go to see Baker. Instead, Detective Blakely

waited until about 1:00 a.m. on August 18, 2000, to awaken Baker in his jail cell and question

him.

        14.   As a result of the interview conducted by Detective Blakely in the dead of night,

Baker ultimately signed a witness statement prepared by Detective Blakely claiming that Baker

witnessed Robinson shoot Box. In the statement prepared by Detective Blakely, Baker claimed



                                               4
12546661.2
   Case: 1:19-cv-00041-JAR Doc. #: 1 Filed: 03/11/19 Page: 5 of 42 PageID #: 5




he witnessed the shooting from about five feet away as Robinson approach Box’s parked vehicle

at a pay phone in a convenience store parking lot at the northwest corner of Malone and Branum.

In the statement prepared by Detective Blakely, Baker said Robinson fired a shot in the air as he

approached the vehicle from across the street, fired a single shot through the driver's side

window of the vehicle, and immediately sprinted away. In the statement prepared by Detective

Blakely, Baker said Box’s Suburban then exited the parking lot onto West Malone going east and

crashed into the Tradewinds. In the statement prepared by Detective Blakely, Baker provided no

explanation as to why this statement was contrary to his initial statement given to Sgt. Rockett

where he stated he had no information about the Box murder.

        15.   The statement Detective Blakely prepared on Baker’s behalf was false, and

Detective Blakely knew it was false. It was procured through Detective Blakely’s intentional,

late-night coaching of Baker to implicate Robinson in the murder. Baker’s account was contrary

to the testimony of two trial witnesses: (1) Antonio Jones, who testified he observed Box’s

vehicle traveling north on Branum from the area of Ruth Street before turning onto Malone

(rather than exiting the convenience store parking lot directly onto Malone), and (2) Lillian

Collins, the owner of the convenience store, who testified she did not hear any gunshots shortly

before the crash of Box’s vehicle. Both Jones and Collins were contemporaneous witnesses who

had no motivation to lie about the direction that Box’s vehicle traveled after she was shot and

before she crashed into the Tradewinds.

        16.   After obtaining Baker’s signature, Detective Blakely arranged for Baker’s

immediate release from jail. Although Baker had been unable to post bond for days, Baker was

suddenly released on his own recognizance just hours after he gave Blakely his statement

implicating Robinson. Detective Blakely had contacted the Scott County Prosecutor’s Office



                                               5
12546661.2
   Case: 1:19-cv-00041-JAR Doc. #: 1 Filed: 03/11/19 Page: 6 of 42 PageID #: 6




directly about having Baker released because of the statement Baker had given him earlier that

morning. As opposed to Jones and Collins, Baker immediately received a benefit for giving the

Sikeston Police his statement.

         17.   Detective Blakely also gave Baker, a crack addict, $50 in cash the morning of his

release. Blakely proceeded to give Baker additional cash payments of various amounts ranging

between $10 and $100 on August 22, 23, and 29 and on September 2, 11, and 15. Although

Detective Blakely later claimed that those payments were made as support under the Witness

Protection Program, the documentation kept by the Sikeston Police Department shows that Baker

received the payments as a paid informant and not as a protected witness.

         18.   Later, Detective Blakely also arranged for Baker to live in an apartment in

Perryville, Missouri, at the expense of the Sikeston Police Department. Baker eventually moved

to Milwaukee, Wisconsin; and the payments from Blakely stopped. In all, Detective Blakely

arranged for Baker to receive several thousand dollars of consideration for providing the false

statement against Robinson.

         19.   Based on Baker’s signed statement which Detective Blakely knew to be false,

Detective Blakely applied for, and received, a warrant to arrest Robinson for the Box murder.

Blakely arrested Robinson on August 30, 2000. Robinson was incarcerated in the Scott County

Jail until his murder trial. Robinson would not be released from confinement for more than 17

years.

         20.   After Detective Blakely arrested Robinson, the detective obtained a second

statement from a prisoner in the Scott County Jail named Jason Richison. According to that

statement, also prepared by Detective Blakely, Richison claimed he shared a cell with Robinson

for three or four days, at which time and place he heard Robinson confess to the murder.



                                               6
12546661.2
   Case: 1:19-cv-00041-JAR Doc. #: 1 Filed: 03/11/19 Page: 7 of 42 PageID #: 7




        21.    Richison, however, had never shared a cell with Robinson. Detective Blakely,

Captain Juden, and the Sikeston Police Department knew this. They also knew that Jason

Richison was a paranoid schizophrenic who tried to kill himself in a Scott County Jail. Despite

this knowledge, Richison was endorsed as a witness at Robinson’s trial to testify that he was in

the same cell with Robinson and heard Robinson confess to the murder. Detective Blakely,

Captain Juden, and the Sikeston Police Department knew that Richison committed perjury when

Richison falsely testified that he had shared a cell with Robinson.

        22.    Prior to Robinson’s trial in 2001, the Sikeston Police Department had obtained

information from Scott County Deputy Sheriff Bobby Sullivan that Romanze Mosby was

involved in the murder. Ultimately, Mosby proved to be the true killer.

        23.    When confronted by the authorities, Romanze Mosby told the authorities that he

believed it was Carlos Jones who murdered Sheila Box. Carlos Jones told the authorities that he

that Romanze Mosby killed Sheila Box. Notably, neither man accused Robinson of being

involved. When presented with this information, Detective Blakely did not attempt to follow up

or speak with Mosby or conduct any other investigation into Mosby’s involvement in the

murder.

        24.    At the time Detective Blakely refused to investigate Mosby’s involvement in the

Box murder, Detective Blakely had information that Romanze Mosby may have been involved in

shooting five other people. During the year that Robinson was awaiting trial—between August

2000 and August 2001, Blakely and other detectives were investigating Romanze Mosby and his

brother Lewis for shootings that injured five people. Ultimately, Mosby admitted to Blakely that

he had killed at least one of the people and led the police to his 9mm handgun, the same type that

was used to kill Sheila Box. Even after Mosby confessed to murder, Detective Blakely refused



                                                 7
12546661.2
   Case: 1:19-cv-00041-JAR Doc. #: 1 Filed: 03/11/19 Page: 8 of 42 PageID #: 8




to investigate Mosby for Box’s murder. Blakely did not have the gun that Mosby used to kill

someone else tested to determine whether it was the gun that killed Box.

        25.   Blakely, Juden, and the Sikeston Police zeroed in on David Robinson as the killer

of Sheila Box. Even though they had information pointing to Romanze Mosby as the actual

killer, they did not follow up on that information and investigate whether Mosby was involved.

Robinson admittedly had been a thorn in the sides of Blakely, Juden, and the Sikeston Police for

many years, and they decided Robinson would be the one they would get for the Box murder.

        26.   Prior to Robinson’s murder trial and before the Sikeston police arrested Baker on

charges of trying to steal an air conditioner, Baker was living in a trailer on property of a man

named Ronald Coleman. Coleman told the authorities that Baker was homeless and that he let

Baker live on his property in exchange for work such as mowing the lawn and cleaning dog

kennels. During a phone call while Baker was in Milwaukee, Baker told Coleman that he never

saw Robinson shoot Box. Baker said that he made the statement about Robinson shooting Box

because of the pending charges against him, the preferential treatment Detective Blakely was

offering, and because Robinson had taken some money from him previously. Coleman also said

Baker told him that the Sikeston police offered him a deal.       If he testified against David

Robinson, they would drop any charges against him and give him a ticket out of town.

        27.   Coleman got word that Baker had given a statement to police concerning

Coleman taking or selling drugs. Prior to Robinson’s trial, Coleman disclosed what Baker had

told him about not seeing Robinson shoot Box to the Public Defender representing Robinson,

who planned to have Coleman testify for Robinson at his trial. Upon learning of Coleman’s

involvement, Detective Blakely obstructed Coleman’s testimony. Detective Blakely called

Coleman at his home before the trial and told Coleman that, if he showed up for trial, drug



                                               8
12546661.2
   Case: 1:19-cv-00041-JAR Doc. #: 1 Filed: 03/11/19 Page: 9 of 42 PageID #: 9




charges would be filed against him and he would be arrested. If Coleman did not show up for

trial, Detective Blakely would see that any drug charges against Coleman would be dropped.

After Blakely’s obstruction and threat, Coleman did not show up for trial and did not respond to

calls from the Public Defender’s Office.




                                               9
12546661.2
  Case: 1:19-cv-00041-JAR Doc. #: 1 Filed: 03/11/19 Page: 10 of 42 PageID #: 10




                                            Robinson’s Trial

        28.     Robinson’s trial occurred on August 25-29, 2001.           No physical evidence

connecting him to the crime was presented. The only evidence implicating Robinson in the

murder was the false testimony of Albert Baker and Jason Richison, both of whose testimony

should have been suspect to the Sikeston Police Department, including to Detective Blakely and

Chief Juden.

        29.     Antonio Johnson testified at the trial that he had seen Box at a pay phone at a gas

station a few blocks away from the Tradewinds at the intersection of the Southwest and Ruth

Streets. After getting his own gas, Johnson said he was driving west on Malone when Box

almost crashed into his car. He saw her Suburban swerve up Branum Avenue coming from the

area of Ruth Street. Then he watched Box turn onto Malone Avenue without stopping at the stop

sign at the intersection of Branum and Malone. He said that Box’s vehicle almost collided with

his car, and that he then watched her crash through the Tradewinds fence. Johnson’s testimony

contradicted Baker, who stated that he saw Robinson shoot Box on the parking lot at the

convenience store at Branum and Malone and saw her Suburban leave the parking lot by driving

directly onto Malone before crashing into the Tradewinds.

        30.     Lillian Collins also testified at Robinson's murder trial. Along with her husband,

she owned the convenience stores at the corner of Branum and Malone. She testified that she

was at that store at the time Sheila Box crashed into the Tradewinds. She said that her store had

a drive-through window from which it was possible to see the intersection of Branum and

Malone but that she heard no gunshots. Like Antonio Johnson’s testimony, Lillian Collins’

testimony directly contradicted the testimony of Albert Baker that he saw Robinson shoot Box

on the parking lot in front of her store.



                                                  10
12546661.2
  Case: 1:19-cv-00041-JAR Doc. #: 1 Filed: 03/11/19 Page: 11 of 42 PageID #: 11




        31.   In a pretrial conference prior to Robinson’s murder trial, the State filed a motion

in limine to exclude the testimony of Deputy Bobby Sullivan that Romanze Mosby admitted

killing Sheila Box. The prosecution also filed a motion in limine to exclude testimony from

Romanze Mosby that Carlos Jones had confessed to killing Box. Both motions were sustained.

        32.   Romanze Mosby appeared at trial in response to a subpoena and testified in an

offer of proof that his cousin, Carlos Jones, had admitted shooting Box. The defense also made

an offer of proof from a witness named Kerenzo Hill, who was incarcerated with Carlos Jones.

According to Hill, Carlos Jones told Hill that Romanze Mosby committed the murder on Ruth

Street. Hill’s testimony about the location of the shooting was consistent with the testimony of

Antonio Johnson about the direction from which Box’s vehicle was coming when he first saw it.

Like Johnson and Collins, Hill directly contradicted Albert Baker’s testimony about where the

shooting took place.

        33.   The jury convicted David Robinson of the murder of Sheila Box, and the jury’s

verdict was upheld on direct appeal.

                              Motion for Post-Conviction Relief

        34.   Subsequent to Robinson’s conviction, the Public Defender’s Office continued to

investigate the matter; and Robinson filed a post-conviction motion to vacate his conviction.

Peron “Butch” Johnson, an investigator for the public defender, conducted the investigation.

        35.   Before the post-conviction hearing, Butch Johnson visited Romanze Mosby in

prison in Licking, Missouri. Mosby confessed to killing Sheila Box to Johnson on audio tape.

Mosby said he was in the area of his uncle’s house at 845 Ruth Street on the night of August 5,

2000. A white woman in a blue Suburban pulled up and asked if Mosby had any drugs for sale,

and Mosby indicated that he did. Mosby walked up to the Suburban and offered to throw the



                                               11
12546661.2
  Case: 1:19-cv-00041-JAR Doc. #: 1 Filed: 03/11/19 Page: 12 of 42 PageID #: 12




drugs in the car if she would throw the money out. He saw a flash, which he thought was a gun,

and shot her, thinking she was going to shoot him. Mosby then watched the Suburban travel

down Ruth and turn onto Branum Street.

        36.    Unlike Baker’s, Mosby’s confession was consistent with the testimony of

Johnson, Collins, and Hill about the direction that Box’s car traveled and directly contradicted

Albert Baker’s testimony about where the shooting took place.

        37.    Butch Johnson also interviewed Romanze Mosby’s cousin, Carlos Jones, who

corroborated Mosby’s account and contradicted the trial and post-conviction hearing testimony

of Albert Baker. Jones said Mosby admitted to shooting a white woman who was buying drugs

from him on Ruth Street.

        38.    After Johnson obtained Mosby’s audiotaped statement, Johnson contacted Albert

Baker at his home in Park Hills, Missouri. Baker initially refused to speak with him. Johnson

returned to Baker’s house unannounced on a later date and had a conversation with Baker on

Baker’s front porch. In that conversation, Baker began to cry and asked Johnson to tell Robinson

that he was sorry for what he had done. Baker admitted to Johnson that he had not seen the

murder and had falsely accused David Robinson in order to get out of jail. Baker did not want to

make a recorded statement at the time but agreed to look at the transcripts of the statements

Johnson had obtained from other witnesses, including the confession of Romanze Mosby.

Johnson then obtained a subpoena and served it on Baker in order to secure Baker’s attendance at

the post-conviction relief hearing.

        39.    Prior to the post-conviction relief hearing, Assistant Attorney General Elizabeth

Bach was informed that Baker had made a statement to Butch Johnson that Baker had not

actually seen the shooting and that Baker had perjured himself at Robinson’s trial. Upon



                                              12
12546661.2
  Case: 1:19-cv-00041-JAR Doc. #: 1 Filed: 03/11/19 Page: 13 of 42 PageID #: 13




learning this information, Bach made a hand-written note in her file which said: “Told Blakely –

have no contact with Albert!” Her note suggests that she feared Detective Blakely would

attempt to improperly influence Baker.

        40.    Bach’s fear came to fruition.         Upon learning that Baker had recanted his

testimony, Detective Blakely contacted Baker. Blakely arranged for a uniformed officer in Park

Hills, Missouri, to find Baker. While Baker was walking down a street in Park Hills, the officer

drove up to Baker and handed him a telephone with Blakely on the other end. According to

Baker’s testimony at the habeas corpus hearing, Blakely told him, “We are watching you” in

order to persuade Baker not to testify at the post-conviction hearing. Baker testified in the

hearing before Judge Missey that instead of telling the truth and recanting his previous false

statements at the post-conviction hearing, he reverted back to his trial testimony because he felt

threatened by what Detective Blakely said to him in the cell phone call. Detective Blakely

acknowledged at the same hearing that a telephone call like the one Baker described may have

occurred, but he denied making such a statement.

        41.    As Blakely had planned, Baker stopped communicating with Johnson and would

not answer Johnson’s phone calls. Johnson then went to see Baker in person to provide Baker

with a money order for trial expenses in connection with a subpoena Johnson had served for the

post-conviction relief hearing. At that meeting, Baker was distant and “standoffish,” which

caused Johnson to believe that Baker was prepared to revert to his original perjured testimony.

After that meeting, Johnson attempted on several occasions to contact Baker, but Baker would

not respond. Johnson became frustrated and wrote an angry letter to Baker in which Johnson

told Baker that he was only going to make things worse for himself by continuing to lie. In his

letter, Johnson stated, “You did wrong at the original trial, don’t do it again.” Baker shared this



                                                13
12546661.2
  Case: 1:19-cv-00041-JAR Doc. #: 1 Filed: 03/11/19 Page: 14 of 42 PageID #: 14




letter with the prosecutor who shared it with opposing counsel and the judge at the post-

conviction relief hearing. The judge scolded Johnson for sending the letter; and Robinson’s

public defender chose not to call Johnson to testify that Baker had told him he did not see

Robinson shoot Box.

        42.    At a hearing on the post-conviction motion on November 5, 2004, Baker reverted

to his trial testimony and stated that he, in fact, did witness Robinson shoot Sheila Box and did

not recant his trial testimony in an interview with Butch Johnson. Baker subsequently stated that

he repeated this lie because of Blakely’s threatening phone call.

        43.    During the post-conviction proceedings, Robinson presented other evidence that

Albert Baker had provided false testimony at Robinson’s trial.

        44.    Ronald Coleman testified in a deposition for the proceedings that in November

2000 Baker told Coleman that Baker had invented his story about seeing Robinson shoot Box to

avoid charges and to get out of jail. Coleman stated that Coleman did not testify at Robinson’s

trial because he believed he would be arrested on an unrelated charge if he entered the

courtroom. Coleman believed this because Detective Blakely called Coleman at his home before

the trial and told Coleman that, if he showed up for trial, drug charges would be filed against him

and he would be arrested.

        45.    During the post-conviction proceedings, Jason Richison testified in a deposition

that, like Baker and Coleman, he was threatened by the Sikeston Police before he gave his trial

testimony and that, in fact, his testimony was untrue. Richison admitted that he never heard

David Robinson talking about killing Sheila Box. At the time of his deposition, Richison was

incarcerated in Wisconsin. When he was served with the deposition subpoena, he spontaneously

and voluntarily told the process server and the Sheriff’s deputy who was present when he was



                                                14
12546661.2
  Case: 1:19-cv-00041-JAR Doc. #: 1 Filed: 03/11/19 Page: 15 of 42 PageID #: 15




served that he falsely testified in a Missouri case against Robinson. Richison said he was afraid

to go back to Missouri and asked the deputy and the process server what he should do. Both of

them told Richison to tell the truth.      Both the process server and the deputy testified in

depositions that Richison volunteered to them that he had testified falsely in Robinson’s trial.

        46.    Richison testified in the deposition that his trial testimony against Robinson was

false and coerced by the police and that he had not heard Robinson confess that he shot Sheila

Box. He said that Detective Blakely had concocted the details of Richison’s trial testimony,

explaining that “they schooled me on what to say and how to say it.” He stated that the police

threatened him and told him if he did not testify, they would charge him with drug possession

and have him physically beaten up.

        47.    During the post-conviction proceedings, Kevin King testified in a deposition that

he was sitting in his own car on Westgate Street near its intersection with Malone and saw Box

coming north on Branum Avenue from the area of Ruth and Laura Streets. According to King,

Box drove through the stop sign at Malone without stopping, turned right onto Malone, and

almost crashed into Antonio Johnson’s car.

        48.    During the post-conviction proceedings, Ronnie Robinson (no relation) testified at

the post-conviction hearing that he owned a detail shop and arcade on Branum between Malone

and Ruth. He said he watched the Suburban drive erratically north on Branum from the area of

Ruth and pass his businesses before it ran the stop sign at the intersection of Branum and Malone

and then turned right on Malone.

        49.    The testimony of Antonio Johnson, Kevin King, and Ronnie Robinson aligned

with the account given by Romanze Mosby that Mosby shot the victim at 845 Ruth and that she

travelled west on Ruth and turned north on Branum. The testimony also supported the accounts



                                                15
12546661.2
  Case: 1:19-cv-00041-JAR Doc. #: 1 Filed: 03/11/19 Page: 16 of 42 PageID #: 16




of Johnson and Collins. The testimony of Antonio Johnson, Kevin King, and Ronnie Robinson

also irreconcilably conflicts with Baker’s claim that he saw Robinson shoot Box while her car

was stationary at a payphone on a parking lot at the corner of Branum and Malone.

        50.   The court denied Robinson’s motion for post-conviction relief.

                                  Habeas Corpus Proceedings

                                     Further Investigation

        51.   In addition to giving the audio taped confession to Butch Johnson, Mosby

confessed to several fellow inmates while he was in prison for an unrelated crime that he killed

Sheila Box. Butch Johnson obtained affidavits from each of these men.

        52.   At South Central Correctional Center, Mosby would speak from time to time with

Michael Richardson, an inmate who worked in the gym. During one of those conversations in

2002, Mosby asked Richardson about Richardson’s manslaughter conviction, in particular what

facts are required to be convicted of manslaughter instead of murder. When Richardson asked

Mosby why he was so interested in the concept of manslaughter, Mosby told Richardson that

Mosby had shot “the woman that David Robinson is locked up for.” Mosby explained that he

shot Box in her car because he saw a gun between her legs and was afraid she would shoot him.

        53.   Mosby also confessed to Vincent Hines when they shared a prison cell in 2005.

According to Hines, Hines was complaining to Mosby about being wrongfully convicted.

Mosby became upset and told Hines that Mosby was troubled because someone else had been

convicted of a killing Mosby committed. Mosby said that the shooting occurred during a drug

deal. He told Hines that Mosby pulled out his gun when he saw the woman had a gun and shot

her before she could shoot him.




                                              16
12546661.2
  Case: 1:19-cv-00041-JAR Doc. #: 1 Filed: 03/11/19 Page: 17 of 42 PageID #: 17




        54.    Donald Triblett, who was incarcerated with Mosby at the South Central

Correctional Center in Licking, MO, said Mosby told him that he, Mosby, had confessed to the

public defender’s investigator that “he was the person who shot the girl, and the other person

they locked up for it wasn’t the person.” Triblett noted that Mosby subsequently began to appear

stressed and lost weight.

        55.    Larry Patterson, who was incarcerated with Mosby at the Northeast Correctional

Center in Bowling Green, MO, said Mosby told him he, Mosby, shot the woman David

Robinson was convicted of murdering.

                                Cole County Habeas Proceedings

        56.    David Robinson obtained a new team of attorneys through a legal clinic at the

Washington University in St. Louis School of Law. These lawyers filed a habeas corpus petition

in Cole County Circuit Court.

        57.    Robinson’s new attorneys interviewed Albert Baker in 2012 while he was in

prison. In a videotaped interview, Baker recanted his trial testimony and stated that he did not see

Robinson shoot Sheila Box. These attorneys took Albert Baker’s deposition in the habeas

proceedings on May 8, 2015. Upon learning that Baker planned to recant his testimony, the

State threatened Baker with perjury charges. Despite these threats, Baker confessed under oath

that he had lied at Robinson’s trial when he said he saw Robinson shoot Box. He explained that

he provided his false testimony because he was receiving money and housing from the State and

feared retaliation from Detective Blakely.

        58.    Robinson’s attorneys also took the deposition of Kelvin Howard, Mosby’s

stepfather, on February 18, 2015. Howard testified that he was in prison with Mosby on June 9,

2009, when they saw a newspaper article in the prison library that detailed Robinson’s renewed



                                                17
12546661.2
  Case: 1:19-cv-00041-JAR Doc. #: 1 Filed: 03/11/19 Page: 18 of 42 PageID #: 18




efforts to have his conviction overturned. The article included Mosby’s confession to the

murder. Howard said that, after reading the article, he and Mosby then went out to the prison

yard. As they were walking in the yard, Mosby became very depressed and informed Howard

that he had shot the woman Robinson was convicted of murdering. Mosby said that he was now

afraid that he would be subpoenaed to testify and that the authorities would learn he was the real

killer. He feared that he would be found guilty of murder and then spend the rest of his life in

prison. At that time, Mosby had only two months remaining on his sentence. Mosby wanted the

two of them to take a picture together and asked his stepfather to take care of his mother. Later

that night, Mosby committed suicide by hanging himself in his cell.

        59.    An evidentiary hearing on Robinson’s habeas corpus petition was held in Cole

County before Judge Daniel R. Green on May 14-15, 2015. During the hearing, Robinson

presented the depositions of Kelvin Howard and Albert Baker. Robinson also introduced the

deposition of Jason Richison taken for the evidentiary hearing on Robinson’s motion for post-

conviction relief while Richison was in prison in Wisconsin, in which he testified that David

Robinson did not confess to him that he had shot Sheila Box and that he only gave this false

testimony because of threats by Detective Blakely.

        60.    Robinson also submitted the depositions of Kevin King and Ronnie Robinson.

Kevin King testified that, while he was stopped at Westgate and Malone waiting to turn onto

Malone, he saw Box’s car coming from the direction of Ruth and Laura Streets north on Branum

before turning into Malone. Ronnie Robinson testified that he watched the Suburban driving

north on Branum Avenue past his business at the corner of Laurel and Branum from the area of

Ruth Street before it ran the stop sign at the intersection of Branum and Malone and turned right

onto Malone Avenue, where it nearly collided with Antonio Johnson’s car. Robinson submitted



                                               18
12546661.2
  Case: 1:19-cv-00041-JAR Doc. #: 1 Filed: 03/11/19 Page: 19 of 42 PageID #: 19




the trial testimony of Antonio Johnson, in which Johnson said he saw Box’s Suburban coming up

Branum from the direction of Ruth. Johnson said he watched Box turn right onto Malone

without stopping at the stop sign at Branum and Malone, almost collide with his car, and crash

through the Tradewinds Flea Market fence. Taken together, the testimony of these three men

corroborated the Albert Baker’s recantation of his trial testimony that he saw Box’s car coming

out of the convenience store parking lot at the corner of Branum and Malone directly onto

Malone.

        61.    Robinson submitted the depositions of Michael Richardson and Donald Triblett

and the affidavits of Vincent Hines and Larry Patterson. All of these witnesses were Romanze

Mosby’s fellow inmates who stated under oath that Mosby had admitted to killing Box.

        62.    Robinson also testified at the habeas corpus hearing in Cole County. He said that

he did not kill Sheila Box. He further testified that he had never spoken to Jason Richison about

killing Sheila Box.

        63.    Robinson also called Butch Johnson, who testified that he had obtained the

recantation of Albert Baker and the audiotaped confession of Romanze Mosby.

        64.    This 2015 habeas corpus hearing was the first time a court heard the truth from

Albert Baker and Jason Richison. Despite the sworn recantations of Baker and Richison and the

other evidence corroborating their accounts, the court denied Robinson habeas relief, adopting

the State’s proposed findings and conclusions nearly verbatim.




                                               19
12546661.2
  Case: 1:19-cv-00041-JAR Doc. #: 1 Filed: 03/11/19 Page: 20 of 42 PageID #: 20




                               Further Habeas Corpus Proceedings

        65.    After Judge Green’s ruling, Robinson filed a habeas corpus petition in the

Missouri Court of Appeals for the Western District (Kansas City). That court simply denied the

petition, without any opinion, a few days after it was filed.

        66.    Robinson followed up by filing a new habeas corpus petition with the Missouri

Supreme Court, which granted a preliminary writ of habeas corpus in favor of Robinson and

appointed Circuit Judge Darrell Missey of Jefferson County, Missouri, as a Special Master to

hear evidence and make findings and conclusions.

        67.    Judge Missey conducted an evidentiary hearing at which 16 witnesses appeared

and testified over the course of seven hearing days. Most of Robinson’s witnesses from the Cole

County hearing who had testified by deposition, prior transcript, or affidavit testified live: Albert

Baker, Kelvin Howard, Antonio Johnson, Kevin King, Ronnie Robinson, Michael Richardson,

Vincent Hines, and Donald Triblett. Michael Richison appeared live by video conference but

refused to testify on Fifth Amendment grounds. Carlos Jones testified live that he saw his

cousin, Romanze Mosby, shoot Sheila Box in the 800 block of Ruth Street. This was contrary to

his prior statements that he could not identify the shooter because it was too dark but that Mosby

told him later that he did it. Judge Missey found Jones’ testimony that he saw Mosby shoot Box

to be credible and attributed Jones’ prior statement to an attempt to distance himself from any

involvement in the shooting.       Butch Johnson testified to the same topics covered in his

appearance in Cole County. Finally, David Robinson again testified live, gave an account of his

whereabouts the night of the murder, and denied that he shot Box. The State presented the live

testimony of Elizabeth Bock, the prosecutor in Robinson's case, now an associate circuit judge in




                                                 20
12546661.2
  Case: 1:19-cv-00041-JAR Doc. #: 1 Filed: 03/11/19 Page: 21 of 42 PageID #: 21




the 44th Judicial Circuit, and Detective Blakely. The State also presented testimony of various

police officers whose names had been mentioned in the course of the hearing.

        68.    Judge Missey issued a 92-page report, finding and concluding that David

Robinson was innocent of the murder of Sheila Box and detailing multiple constitutional

violations that resulted in Robinson’s wrongful arrest, prosecution, and incarceration.

        69.    On May 1, 2018, the Missouri Supreme Court issued an order stating that having

reviewed the record and the amended and final report of the Master, the Court concluded that

David Robinson has met the burden of proof necessary to establish his “gateway” claim of

innocence and in light of the constitutional violations that occurred during his trial, he is,

therefore, entitled to habeas corpus relief. The State of Missouri elected not to retry Robinson

for the offenses for which he was convicted, and Robinson left prison on May 14, 2018.

        70.    After hearing Detective Blakely’s testimony, and after reading his testimony at

the murder trial, Judge Missey found that Blakely was not credible based on both the substance

of his testimony and his demeanor while delivering it. Judge Missey found that much of

Blakely’s testimony was not true.

        71.    Judge Missey did not believe Blakely’s account of his initial contact with Albert

Baker, pointing out no competent detective is going to accidentally wait two days to interview a

witness to a homicide and then decide to do it in the middle of the night. Judge Missey found it

more likely that Blakely intentionally delayed the interview, noting that a person who has been in

jail for a period of time and has been awakened in the middle of the night would have greater

incentive to make statements that may lead to his release.

        72.    Judge Missey found that Blakely’s testimony that he had nothing to do with the

release of Albert Baker immediately following the early morning interview was false. Judge



                                                21
12546661.2
  Case: 1:19-cv-00041-JAR Doc. #: 1 Filed: 03/11/19 Page: 22 of 42 PageID #: 22




Missey found that the testimony was inconsistent with Blakely’s own testimony at Robinson's

trial that Blakely contacted the Scott County Prosecutor, Christy Baker-Neal, about Baker’s

statement given to Blakely while sitting in jail in the early morning hours of August 18, 2000

that he saw Robinson shoot Box. In fact, Blakely sent Ms. Baker-Neal a copy of Baker’s

statement and told her to let Blakely know if she wanted anything else before Baker was

released.

        73.    Judge Missey did not believe Blakely’s testimony that all the payments Blakely

made to Albert Baker were witness protection payments rather than informant payments. Judge

Missey noted that Blakely was confronted with numerous documents showing that Baker

received money as a paid informant, not as part of a witness protection program. Judge Missey

also noted that some of those documents are dated before Albert Baker’s name became public

and there was any reason for placing Baker in a witness protection program. At the time the

payments were made, Baker remained in Sikeston and was not in hiding.               Some of the

documents indicated that the payment was “for information,” not, as Blakely claimed at the

hearing before Judge Missey, for rent or food.

        74.    Judge Missey did not believe Blakely’s explanation of how Blakely happened to

learn about Richison—that someone from the jail called to tell Blakely that Richison wanted to

talk to him about the Robinson case. Judge Missey noted it was more likely that Blakely began

to make inquiry of prisoners who were in jail in order to find someone who would say that David

Robinson was making incriminating statements. This explanation would be consistent with

Blakely’s testimony that he had obtained two other statements from prisoners which were not

used at trial. Judge Missey believed that Blakely most likely initiated contact with Richison, not

the other way around.



                                                 22
12546661.2
  Case: 1:19-cv-00041-JAR Doc. #: 1 Filed: 03/11/19 Page: 23 of 42 PageID #: 23




        75.   Judge Missey found that Blakely knew Jason Richison’s testimony that Richison

was in the same cell with David Robinson was false, but Blakely presented as true Richison’s

claim that he heard Robinson admit the murder while they were in that cell together and allowed

Richison to perjure himself at Robinson’s trial. Judge Missey noted Blakely admitted that he

knew the identity of Robinson’s real cellmates, but claims he never contacted them to find out if

Robinson had actually made the incriminating statements that Richison described. Judge Missey

concluded it is more likely that Blakely either talked with the cell mates and did not like what

they had to say or decided not to speak with them for fear they would undermine the false story

he obtained from Richison.

        76.   Judge Missey also noted the trial transcript reveals that Elizabeth Bock told the

trial judge in a pre-trial conference that she instructed the Sikeston Police not to interview

Romanze Mosby. Judge Missey pointed out that this was a fact Blakely conveniently did not

share with him when he was asked why he had not interviewed Romanze Mosby.

        77.   In his report, Judge Missey described testimony from Albert Baker about a phone

call Baker received from Blakely before the hearing on the motion for post-conviction relief. As

Baker was walking down a street in Park Hills, he was confronted by a uniformed officer who

handed him a phone with Blakely on the other end. According to Baker, Blakely told him, “We

are keeping an eye on you.” Baker testified this call, with its implied threat, was the reason he

restated his original perjured testimony at the hearing and denied that he had recanted that

testimony to Butch Johnson.

        78.   The evidence revealed a clear pattern of misconduct by Detective Blakely in

which he brought forward unreliable evidence that falsely pointed toward David Robinson as

Box’s killer and ignored and suppressed facts which pointed away from him and pointed to the



                                               23
12546661.2
  Case: 1:19-cv-00041-JAR Doc. #: 1 Filed: 03/11/19 Page: 24 of 42 PageID #: 24




real killer. Rather than gather all the evidence and follow where it may lead, Blakely reached the

conclusion that David Robinson should go to prison for the murder of Sheila Box and assembled

and concocted facts which would support the conclusion while disregarding all other evidence.

        79.    Judge Missey found that the arrest and conviction of David Robinson turned on

the statement and trial testimony of Albert Baker, who recanted that testimony convincingly

before Judge Missey. Judge Missey found that Baker had good reason to lie at Robinson’s trial.

Judge Missey found that by giving Blakely the statement Blakely wanted, Baker won his

freedom. Baker also received cash he could use to sustain his drug habit. Blakely had promised

“change (Baker’s) life” and place him in a witness protection program and continued to pay him.

Blakely continued to intimidate Baker so that Baker would not truthfully testify in the

subsequent proceedings.

        80.    Judge Missey concluded that the testimony of Jason Richison used to convict

David Robinson was false and that Richison had fabricated that he had heard Robinson admit the

murder. The testimony of Richison was a lie, and Blakely knew it was a lie. Nevertheless,

Blakely allowed Richison to perjure himself to wrongfully convict Robinson.

        81.    Judge Missey determined that the underwhelming nature of the inculpatory

evidence in Robinson’s murder trial, together with the credible recantations of Albert Baker and

Jason Richison “make a clear and convincing showing of actual innocence that undermines

confidence and the correctness of the judgment” and that the continued imprisonment of

Robinson is “manifestly unjust.”      He recommended to the Missouri Supreme Court that

Robinson's conviction should be set aside, and the Supreme Court agreed with that

recommendation.




                                               24
12546661.2
  Case: 1:19-cv-00041-JAR Doc. #: 1 Filed: 03/11/19 Page: 25 of 42 PageID #: 25




        82.    Judge Missey also found that the confession of Romanze Mosby is credible and

compelling and establishes that David Robinson did not kill Sheila Box. Mosby confessed to at

least five people that he killed Box. Blakely knew of these statements and steadfastly refused to

investigate them. Each time one of these confessions was presented to a court, the prosecutors

objected that the testimony was hearsay.       Judge Missey concluded that Mosby’s multiple

confessions were admissible because they were declarations against interest: (1) the declarant is

unavailable as a witness, (2) the declaration, when made, related to a fact against the apparent

pecuniary, proprietary or penal interest of the declarant, (3) the declaration concerns a fact

personally cognizable by the declarant, and (4) the declaration is made under circumstances

which render it improbable that a motive to falsify exists. Mosby is clearly unavailable; he is

dead. Mosby’s repeated statements that he killed Sheila Box were obviously against his penal

interest. The fact that Mosby shot Sheila Box is certainly cognizable to him. No reasonable

motive existed for Mosby to make false statements that he killed Sheila Box, for only the

possibility of severe punishment awaited him as a result of those statements.

        83.    As Judge Missey noted, the taped confession of Romanze Mosby makes perfect

sense and explains many previously unexplained facts. Mosby’s account of a “drug deal gone

bad” is extremely plausible. His confession provides context and motive for the shooting which

did not previously exist. His statements regarding the location of the event explains why

multiple witnesses saw Sheila Box’s vehicle travelling erratically up Branum Avenue. His

confession provides a connection between the shooting and the gun in Sheila Box’s lap. Yet,

Blakely did not pursue the obvious and clear evidence pointing to Mosby. Blakely made

inconsistent excuses for not doing so in the habeas corpus hearing—that he thought someone else

was investigating the leads or that he did not know about the evidence until after Robinson was



                                               25
12546661.2
  Case: 1:19-cv-00041-JAR Doc. #: 1 Filed: 03/11/19 Page: 26 of 42 PageID #: 26




convicted. Neither excuse makes sense. Blakely ran the investigation and would have known

who was doing what; and he was involved in investigating Mosby for other murders at the same

time.   In addition, records show Scott County Detective Sullivan informed Blakely about

evidence implicating Mosby prior to Robinson’s trial.

        84.    The Sikeston Police Department, including Detective Blakely and Chief Juden,

possessed information that exonerated David Robinson and showed that Robinson did not shoot

Sheila Box.      Several witnesses already had come forward before Robinson’s trial with

information that contradicted Baker’s initial statement to Blakely that Baker had seen Robinson

shoot Box on the convenience store parking lot at Branum and Malone. The Sikeston Police

Department, Blakely, and Juden constructed a case to convict Robinson and get Robinson off the

streets because they did not like him, even though they possessed information that Robinson did

not kill Sheila Box. As more witnesses came forward after Robinson's conviction to testify at the

post-conviction hearing to facts that contradicted Baker’s testimony, these defendants continued

to ignore the mounting evidence of Robinson’s innocence and intentionally prevented the truth

from coming to light. Indeed, they intimidated Baker into denying at the post-conviction hearing

what he had admitted to Butch Johnson, that he did not see Robinson commit the murder. They

ignored Jason Richison’s deposition testimony for that hearing recanting his claim that Robinson

admitted the killing to him. They played an integral role in preventing Robinson’s wrongful

conviction from being overturned in 2004 and again in Cole County in 2015 and causing him to

continue to be incarcerated for an additional 13 years.

        85.    Judge Missey found that Robinson has proven by clear and convincing evidence

that he is actually innocent of the murder of Sheila Box. The only two witnesses at trial against

David Robinson were Albert Baker and Jason Richison, both of whom have since recanted their



                                                26
12546661.2
  Case: 1:19-cv-00041-JAR Doc. #: 1 Filed: 03/11/19 Page: 27 of 42 PageID #: 27




trial testimony. Additionally, the exculpatory evidence consisting of the confession of the actual

killer is convincing evidence. Romanze Mosby killed Sheila Box. The Court found that no

reasonable juror would convict Robinson in light of the new evidence of the recantations of

Albert Baker and Jason Richison and the evidence that Sheila Box was shot on Ruth Street by

Romanze Mosby.       Robinson’s conviction resulted from the knowing presentation of false

evidence at trial, the procurement and presentation of which violated Robinson’s due process

rights under the Constitution of the United States and the Missouri Constitution.

        86.    The Sikeston Police knew that Jason Richison gave false testimony about being

Robinson’s cell mate. That supposedly shared cell was the setting and opportunity for Jason

Richison to have allegedly heard Robinson’s critical admission that he shot Box.            Being

cellmates increased the credibility of Richison’s claim he heard that admission to the jury, but

the Defendants failed to take any steps to correct his false testimony.

        87.    The investigation that led to the conviction of David Robinson produced

witnesses the Defendants knew or should have known falsely testified against Robinson. The

Defendants also failed to follow up on information that Mosby rather than Robinson killed Box.

This conduct reflected an unconstitutional custom, policy, pattern, and practice in the Sikeston

Police Department of reckless investigation that was prevalent around the time of Robinson’s

arrest and conviction. These unconstitutional acts resulted in the wrongful arrest and conviction

of David Robinson.

        88.    As a result of his wrongful arrest and conviction and the wrongful conduct of the

City of Sikeston, Chief Juden and Detective Blakely, Robinson has been deprived of his liberty

and freedom and loss of income for more than 17 years and has suffered grievous emotional and

physical injury while in prison and other grievous damages.



                                                 27
12546661.2
  Case: 1:19-cv-00041-JAR Doc. #: 1 Filed: 03/11/19 Page: 28 of 42 PageID #: 28




                                          Federal Claims

                                              Count I

             Claims under 42 U.S.C. § 1983 for wrongful arrest and for procurement
                        and promotion of unreliable and false evidence.

        89.      Plaintiff hereby incorporates each of the allegations of this Complaint set out

above as if fully set forth herein and further allege as follows:

        90.      Jason Richison and Albert Baker were the only two witnesses who testified in any

material way against Robinson. Defendants caused plaintiff Robinson to be arrested and charged

with the murder of Sheila Box on the basis of information from these witnesses that Defendants

knew was unreliable and false, or were reckless or acted with callous indifference in not knowing

that the information was unreliable and false. Detective Blakely supported and bolstered the

charges against Robinson by procuring additional unreliable and false evidence after Robinson

was charged and by endorsing unreliable and false evidence with his own testimony in the case

against Robinson.

        91.      Defendants knew or were reckless in not knowing that Albert Baker’s claim he

saw Robinson shoot Box on the convenience store parking lot at the corner of Branum and

Malone was false. Baker’s claim was contradicted before and at Robinson’s trial by Antonio

Johnson and Lillian Collins. Antonio Johnson testified he saw Box's vehicle coming from an

entirely different direction and Lillian Collins testified she was at the convenience store at the

time but heard no shots.

        92.      Defendants suppressed exculpatory evidence the defense planned to use at trial

that would have contradicted the false testimony of Albert Baker. Detective Blakely threatened

and intimidated Ronald Coleman so he would not appear in court to testify at Robinson’s murder




                                                  28
12546661.2
  Case: 1:19-cv-00041-JAR Doc. #: 1 Filed: 03/11/19 Page: 29 of 42 PageID #: 29




trial, knowing Coleman would testify that Baker admitted he did not see Robinson shoot Box,

thereby depriving Robinson of his right not to be deprived of liberty without due process of law.

        93.    Defendants ignored evidence that Romanze Mosby, not Robinson, committed the

murder of Sheila Box and intentionally or with reckless disregard or callous indifference failed to

investigate Mosby as the likely killer. Their actions were in bad faith and violated Robinson’s

due process rights.

        94.    Defendants knowingly endorsed false testimony from Jason Richison that, while

in the same cell with David Robinson, he heard Robinson admit murdering Sheila Box.

Defendants endorsed such testimony knowing Richison had never shared a cell with Robinson.

Rather than being suspicious of Richison’s entire testimony because of his false claim about

being cellmates, Defendants hid the correct information from the jury and, thereby, increased the

chances the jury would find Robinson guilty.         Defendants’ conduct of endorsing the false

testimony of Richison was done in bad faith, and they acted recklessly or with callous

indifference, all the while knowing or being reckless in not knowing Richison’s testimony was

unreliable and false.

        95.    Defendants acted intentionally and recklessly and with callous indifference in

continuing to endorse the testimony of Albert Baker after the trial as additional witnesses came

forward in the post-conviction hearing, in particular Kevin King and Ronnie Robinson, to

contradict Baker’s testimony about where Box was shot.

        96.    Detective Blakely intimidated Albert Baker and caused Baker not to testify for the

defense at Robinson’s post-conviction hearing in 2004 by telling Baker in a telephone call that,

“We are watching you.” Blakely did this knowing that Baker had agreed to recant his testimony

at Robinson’s trial that he saw Robinson shoot Box. Then, Blakely falsely testified at the 2004



                                                29
12546661.2
  Case: 1:19-cv-00041-JAR Doc. #: 1 Filed: 03/11/19 Page: 30 of 42 PageID #: 30




hearing that he did not promise anything to Baker to testify against Robinson and that the only

money Baker received would have come from the witness protection program.

          97.    Detective Blakely falsely denied that he had threatened Ronald Coleman to

persuade Coleman not to appear in Robinson’s defense at his trial.

          98.    Detective Blakely falsely testified that he did not look into Romanze Mosby’s

involvement in the murder because Mosby’s name did not come up until after Robinson's

conviction.

          99.    Defendants acted intentionally and recklessly and with callous indifference in

continuing to endorse the testimony of Jason Richison after he recanted his claim Robinson

admitted shooting Box in the post-conviction proceedings.

          100.   Although Defendants knew or with reasonable investigation could have

discovered the foregoing information, they ignored it because it would have been inconsistent

with their plan to get Robinson off the streets of Sikeston by wrongfully convicting him of Sheila

Box’s murder. These acts and omissions were reckless and exercised with callous indifference

and were deliberate and were done in bad faith, all in violation of Robinson’s federal protected

rights.

          101.   The foregoing acts and omissions of Defendants were perpetrated while they were

acting in their official capacities as officers in the Sikeston Police Department and under color of

state law. These acts and omissions violated clearly established rights to due process of law

under the Fourth, Fifth, Sixth, and Fourteenth Amendments to the United States Constitution,

which a reasonable person in Defendants’ position would have known. Such acts and omissions

constituted violations of 42 USC § 1983.       The City of Sikeston is liable for the acts and

omissions of Defendants Blakely and Juden described above in this Complaint because Blakely



                                                30
12546661.2
  Case: 1:19-cv-00041-JAR Doc. #: 1 Filed: 03/11/19 Page: 31 of 42 PageID #: 31




and Juden were acting in their official capacities as officers of the Sikeston Police Department.

The foregoing acts and omissions of Defendants were the proximate cause of Robinson being

arrested, charged, and convicted of the murder of Sheila Box and being incarcerated for more

than 17 years.

        102.     Defendant’s conduct described above, including without limitation, the wrongful

arrest, charging, and conviction of Robinson proximately and directly caused him to suffer

grievous and permanent injury and damage, which includes, counting the time he was awaiting

trial in jail, 17 years of incarceration and the attendant humiliation, loss of freedom,

companionship, family, educational opportunity and income, damage to his personal reputation,

the infliction of mental and physical pain and suffering, the fear of bodily harm and death, and

the anguish and despair caused by being incarcerated with a life-without-parole sentence for a

crime he did not commit.

        103.     The foregoing acts and omissions of Defendants were deliberate, reckless,

wanton, motivated by evil motive or intent, done in bad faith and/or involve callous indifference

to Robinson’s federally protected rights and therefore justify an award of punitive damages.

                                              Count II

             Plaintiff’s Claim Under 42 USC § 1983 For First And Fourth Amendment
                  Violations of Rights of Access to Courts in Executive Clemency.

        104.     Plaintiff hereby incorporates each of the allegations of this Complaint set out

above as if fully set forth herein and further allege as follows:

        105.     Having secured Robinson’s wrongful incarceration through presentation of false

testimony, suppression of exculpatory evidence, and fabrication of evidence, Defendants had a

clearly established affirmative obligation to come forward with the truth during each year that

Robinson was wrongfully detained.           Instead, Defendants intentionally, or with reckless


                                                  31
12546661.2
  Case: 1:19-cv-00041-JAR Doc. #: 1 Filed: 03/11/19 Page: 32 of 42 PageID #: 32




indifference and callous disregard of his federally protected rights, did not disclose their

misconduct and Robinson’s innocence, and continued to suppress the truth up until Robinson’s

exoneration in May 2018.

        106.    Defendants’ actions directly caused the wrongful conviction and imprisonment of

Robinson and the repeated denials of his post-conviction request for relief as well as numerous

other damages and physical, emotional and bodily injuries as set forth above.

        107.    The foregoing acts and omissions of Defendants were deliberate, reckless,

wanton, motivated by evil motive or intent, done in bad faith and/or involve callous indifference

to Robinson’s federally protected rights and therefore justify an award of punitive damages.

                                             Count III

               Plaintiff Robinson’s 42 USC § 1983 Civil Rights Conspiracy Claim

        108.    Plaintiff hereby incorporates each of the allegations of this Complaint set out

above as if fully set forth herein and further alleges as follows:

        109.    The individual Defendants Blakely and Juden and others yet unknown agreed

among themselves and others to act in concert to deprive Robinson of his clearly established

constitutional rights as protected by the Fifth and Fourteenth amendments, including his right not

to be deprived of liberty without due process of law.

        110.    Defendants engaged in and facilitated numerous overt acts in furtherance of such

conspiracy, including but not limited to the following:

               a. Acting in concert to obtain the false statement of Baker against Robinson and

                   endorsing such testimony even though other witnesses’ testimony contradicted

                   Baker’s account;

               b. Acting in concert to endorse and present the false testimony of Jason Richison;



                                                  32
12546661.2
  Case: 1:19-cv-00041-JAR Doc. #: 1 Filed: 03/11/19 Page: 33 of 42 PageID #: 33




               c. Acting in concert to not investigate Mosby, the actual killer of Sheila Box, for

                  the purpose of convicting Robinson even though they had information that

                  Robinson was not the murderer;

               d. Acting in concert to suppress evidence that Baker did not see Robinson shoot

                  Box;

               e. Prior and subsequent to Robinson’s arrest, charging and conviction,

                  deliberately ignoring and/or recklessly failing to investigate leads pointing to

                  Mosby and proving Robinson’s innocence.

        111.   As a direct and proximate result of Defendants’ overt acts, Robinson was

deprived of his constitutional rights, wrongfully prosecuted, detained, and incarcerated for more

than 17 years and subjected to grievous injuries and damages as set forth above.

        112.   The foregoing acts and omissions of Defendants were deliberate, reckless,

wanton, motivated by evil motive or intent, done in bad faith and/or involve callous indifference

to Robinson’s federally protected rights and therefore justify an award of punitive damages.

                                             Count IV

        Plaintiff Robinson’s 42 U.S.C. § 1983 Monell Claim for Deprivation of Liberty
                   Without Due Process of Law Under the 14th Amendment

        113.   Plaintiff hereby incorporates each of the allegations set out above of this

Complaint as if fully set forth herein and further alleges as follows:

        114.   In addition to the individual Defendants Blakely and Juden, the City of Sikeston

at all relevant times was responsible for its policies, practices and customs of its Police

Department.




                                                 33
12546661.2
  Case: 1:19-cv-00041-JAR Doc. #: 1 Filed: 03/11/19 Page: 34 of 42 PageID #: 34




         115.   The misconduct described above was undertaken pursuant to policies, practices,

and/or customs of the City of Sikeston and Sikeston Police Department, which included but were

by no means limited to:

                a. Arresting, investigating, and prosecuting individuals that were innocent of the

                   crime charged through flawed investigations;

                b. Fabricating evidence, including, but not limited to, witness statements to

                   bolster false prosecutions;

                c. Failing to document and disclose witness statements, material exculpatory and

                   impeachment evidence to prosecutors, defense counsel and the Court.

                d. Failing to investigate known exculpatory evidence and otherwise failing to

                   conduct constitutionally adequate investigations; and

                e. Engaging in the affirmative concealment and cover-up of this type of

                   misconduct from the time of Robinson’s arrest through his exoneration.

         116.   Prior to and at the time of the unlawful investigation, prosecution and

incarceration of Robinson, the Sikeston Police Department maintained a policy, custom, pattern,

and practice of failing to properly supervise and train its officers with respect to fundamental and

investigative techniques and duties, including techniques with respect to proper interrogations,

the duty to avoid coaching witnesses, the duty to disclose manipulation of witnesses’

recollection, and exculpatory evidence to prosecutors and defense counsel, proper methods of

procuring and testing evidence, and proper methods of locating suspects and following up on

leads.

         117.   Prior to and at the time of the unlawful investigation, prosecution and

incarceration of David Robinson, and continuing through at least 2018, the Sikeston Police



                                                 34
12546661.2
  Case: 1:19-cv-00041-JAR Doc. #: 1 Filed: 03/11/19 Page: 35 of 42 PageID #: 35




Department, by and through its policymakers, maintained a policy, custom, pattern, and practice

for failing to supervise and discipline corruption and intentional misconduct committed by

officers in the course of criminal investigations.

        118.   The above-described practices were allowed to exist because policymakers with

authority over the same exhibited deliberate indifference to the likelihood that wrongful

incarceration would result therefrom.

        119.   This deliberate indifference resulted in wrongful convictions and exonerations.

        120.   The Sikeston Police Department’s policy, custom, patterns, and practices were a

moving force behind the denial of due process to Robinson in that they directly caused police

improprieties and errors in the investigation, including manipulating witnesses’ recollections,

failing to follow up on exculpatory investigative leads and evidence and failing to report

exculpatory material to prosecutors and defense counsel. This unconstitutional policy, custom,

pattern, and practice of the Sikeston Policy Department also delayed Robinson’s exoneration.

        121.   As a direct and proximate result of the Sikeston Police Department’s policy,

custom, patterns, and practices, Robinson was wrongfully prosecuted and continued to be

detained for more than 17 years and suffered the other grievous and continuing injuries and

damages as set forth above.

                              MISSOURI STATE LAW CLAIMS

                                              Count V

               Plaintiff Robinson’s Missouri State Law Claim for False Arrest

        122.   Plaintiff hereby incorporates each of the allegations set out above of this

Complaint as if fully set forth herein and further alleges as follows:




                                                 35
12546661.2
  Case: 1:19-cv-00041-JAR Doc. #: 1 Filed: 03/11/19 Page: 36 of 42 PageID #: 36




        123.   Defendants did intentionally, willfully, unlawfully, maliciously, and without

probable cause or legal justification cause Robinson against his will to be confined for the

murder of Sheila Box.

        124.   Defendants first arrested Robinson without legal justification but then within days

released him. They then obtained a statement from Albert Baker, which they knew or should

have known was suspect and unreliable and for which they paid Baker in cash, and at

approximately the same time they also had information that Romanze Mosby, rather than

Robinson, had murdered Sheila Box, but did not investigate or follow up on that information.

Defendants nonetheless arrested, detained and caused the conviction of Robinson. Defendants

subsequently learned that Baker’s testimony was inconsistent with and contradicted by other

disinterested witnesses and that Baker had admitted to Ronnie Coleman and others that he did

not see Robinson shoot Sheila Box. Nevertheless, Defendants suppressed that information,

particularly with respect to the material information provided by Coleman, by threatening and

intimidating him not to testify at the murder trial. This suppression of evidence prolonged and

continued Robinson’s incarceration.

        125.   Defendants engaged in this course of conduct without concern for or

consideration of Robinson’s perceived guilt or innocence, and for no purpose related to any

legitimate prosecutorial concerns.

        126.   As a direct and approximate result of Robinson’s false arrest, he was wrongfully

detained and incarcerated and served more than 17 years for a crime he did not commit and

suffered the physical, emotional and pecuniary damages as described above.




                                               36
12546661.2
  Case: 1:19-cv-00041-JAR Doc. #: 1 Filed: 03/11/19 Page: 37 of 42 PageID #: 37




                                               Count VI

       Plaintiff David Robinson’s Missouri State Law Claim for Malicious Prosecution

        127.     Plaintiff hereby incorporates each of the allegations set out above of this

Complaint as if fully set forth herein, and further alleges as follows:

        128.     Defendants, acting separately and in concert individually and in their official

capacities did willfully, unlawfully, maliciously, and without reasonable grounds, probable cause

or legal justification caused Robinson to be prosecuted, detained, and incarcerated for the murder

of Sheila Box.

        129.     Based upon Robinson’s lack of knowledge of the crime and ample exculpatory

evidence, defendants knew or should have known that Robinson was innocent. Nevertheless,

without reliable probable cause and reasonable grounds, Defendants caused the commencement

of prosecution proceeding against Robinson. Defendants’ conduct was actuated without any

proper motive and with malice because defendants knew or should have known that Robinson

was not the actual perpetrator of the crime.

        130.     Seventeen years after Defendants maliciously caused the commencement of a

false and wrongful prosecution against Robinson, the Missouri Supreme Court exonerated

Robinson and vacated his wrongful conviction holding that Robinson has met the burden of

proof necessary to establish his “gateway” claim of innocence, and in light of the constitutional

violation that occurred during his trial and he is, therefore, entitled to habeas corpus relief.

        131.     As a direct and proximate result of Defendants’ malicious prosecution of

Robinson, Robinson was wrongfully detained and incarcerated and served more than 17 years for

a crime he did not commit and suffered the physical emotional and pecuniary damages as

described above.



                                                  37
12546661.2
  Case: 1:19-cv-00041-JAR Doc. #: 1 Filed: 03/11/19 Page: 38 of 42 PageID #: 38




                                             Count VII

             Plaintiff David Robinson’s Missouri State Law Claim for Abuse of Process

        132.      Plaintiff hereby incorporates each of the allegations set out above of this

Complaint as if fully set forth herein, and further alleges as follows:

        133.      Defendants, acting separately and in concert, individually and in their official

capacities, made an illegal, improper, and perverted use of process, namely the arrest,

investigation, charging, and prosecution of Robinson for a crime he did not commit.

        134.      Defendants knew that the use of such process was neither warranted nor

authorized because they knew, or had reason to know, that Robinson was innocent.

        135.      As a direct and proximate result of Defendant’s abuse of process, Robinson was

wrongfully detained and incarcerated and served more than 17 years for a crime he did not

commit, and suffered the physical, emotional and pecuniary damages as described above.

                                            Count VIII

      Plaintiff David Robinson’s Missouri State Law Claim for Intentional Infliction of
                                    Emotional Distress

        136.      Plaintiff hereby incorporates each of the allegations set forth above of this

Complaint as if fully set forth herein, and further alleges as follows:

        137.      Defendants, acting separately and in concert, individually and in their official

capacities, did intentionally, maliciously, and with reckless disregard and deliberate indifference

to Robinson’s rights, engage in extreme and outrageous conduct in connection with the unlawful

arrest, interrogation and prosecution of Robinson, including without limitation failing to

investigate, fabricating evidence, presenting false testimony and suppressing exculpatory

evidence.




                                                 38
12546661.2
  Case: 1:19-cv-00041-JAR Doc. #: 1 Filed: 03/11/19 Page: 39 of 42 PageID #: 39




        138.   Defendants, knowing that Robinson was innocent of the crime and having

evidence that another person committed the crime and intentionally failing to investigate that

other person, acted so as to cause Robinson extreme emotional distress, and in fact did cause

Robinson’s severe emotional distress that resulted in bodily harm.

        139.   Defendants’ conduct was so outrageous in character, and so extreme in degree, as

to go beyond all reasonable bounds of decency, and to be regarded as atrocious, and utterly

intolerable in a civilized community.

        140.   As a result of defendants’ joint and several extreme and outrageous behavior,

Robinson was wrongfully detained and incarcerated and served more than 17 years and suffered

severe emotional distress and other damages and injuries described above for which he is entitled

to damages.

                                             Count IX

                   Plaintiff David Robinson’s Missouri State Law Claim for
                           Negligent Infliction of Emotional Distress

        141.   Plaintiff hereby incorporates each of the allegations set forth above of this

Complaint as if fully set forth herein, and further alleges as follows:

        142.   Defendants, acting separately and in concert, individually and in their official

capacities, realized or should have realized that their conduct involved an unreasonable risk of

causing distress to Robinson. As a direct and proximate result of Defendants’ joint and several

unreasonable behavior, Robinson suffered emotional distress from mental injury as is medically

diagnosable and sufficiently severe to be medically significant, for which he is entitled to

damages.




                                                 39
12546661.2
  Case: 1:19-cv-00041-JAR Doc. #: 1 Filed: 03/11/19 Page: 40 of 42 PageID #: 40




                                              Count X

             Plaintiff David Robinson’s Missouri State Law Claim for Civil Conspiracy

        143.      Plaintiff hereby incorporates each of the allegations set out above of this

Complaint as if fully set forth herein, and further alleges as follows:

        144.      Defendants and others persons yet unknown agreed among themselves and others

to act in concert with the lawful objective of depriving Robinson of his constitutional rights as

protected by the U.S. and Missouri Constitutions, including his right not to be deprived of liberty

without due process of law.

        145.      In furtherance of the conspiracy, Defendants engaged in and facilitated numerous

acts and conduct in furtherance of the conspiracy, including but not limited to the following:

                 a. Acting in concert to obtain the false statement of Baker against Robinson and

                    in endorsing such testimony even though other witnesses’ testimony

                    contradicted Baker’s account;

                 b. Acting in concert to endorse and present the false testimony of Jason Richison;

                 c. Acting in concert to not investigate Mosby, the actual killer of Sheila Box, for

                    the purpose of convicting Robinson even though they had information that

                    Robinson was not the murderer;

                 d. Acting in concert to suppress evidence that Baker did not see Robinson shoot

                    Box;

                 e. Prior and subsequent to Robinson’s arrest, charging and conviction,

                    deliberately ignoring and/or reckless failing to investigate leads pointing to

                    Mosby and proving Robinson’s innocence;




                                                  40
12546661.2
  Case: 1:19-cv-00041-JAR Doc. #: 1 Filed: 03/11/19 Page: 41 of 42 PageID #: 41




               f. Acting in concert to threaten and intimidate Coleman from presenting

                  exculpatory evidence at Robinson’s trial, for the purpose of convicting

                  Robinson even though defendants had information that Robinson was not the

                  murderer.

        146.   As a direct and proximate result of Defendants’ overt acts, Robinson was

deprived of his constitutional rights, wrongfully prosecuted, detained and incarcerated for more

than 17 years and subjected to other grievous injuries and damages as set forth above.

        WHEREFORE, Plaintiff Robinson respectfully requests

               a. A trial by jury of Robinson’s claims;

               b. That the Court award compensatory damages to Robinson and against

                  Defendants, jointly and severally, in an amount determined at trial;

               c. That the Court award punitive damages to Plaintiff and against Defendants in

                  an amount to be determined at trial, in order to deter such conduct by

                  Defendants in the future;

               d. For prejudgment and post-judgment interest, attorneys’ fees and recovery of

                  costs, including reasonable attorney fees pursuant to 42 U.S.C. § 1988 for all

                  42 U.S.C. § 1993 claims, and Missouri state law claims; and

               e. For such other and further relief to which plaintiff may be entitled.




                                                 41
12546661.2
  Case: 1:19-cv-00041-JAR Doc. #: 1 Filed: 03/11/19 Page: 42 of 42 PageID #: 42




                                     Respectfully submitted,

                                     BRYAN CAVE LEIGHTON PAISNER LLP



                                     /s/ Charles A. Weiss
                                     Charles A. Weiss, MO #20299
                                     Stephen R. Snodgrass, MO #29017
                                     Jonathan Potts, MO #64091
                                     One Metropolitan Square
                                     211 N. Broadway, Suite 3600
                                     St. Louis, MO 63102-2750
                                     Telephone: (314) 259-2000
                                     Facsimile: (314) 552-8215

                                     KHAZAELI WYRSCH, LLC

                                     James R. Wyrsch, MO #53197
                                     Javad Khazaeli, MO #53735
                                     Kiara Drake, MO #67129
                                     911 Washington Avenue, Suite 211
                                     St. Louis, MO 63101
                                     Telephone: (314) 288-0777
                                     james.wyrsch@kwlawstl.com
                                     javad.khazaeli@kwlawstl.com
                                     kiara.drake@kwlawstl.com

                                     ATTORNEYS FOR DAVID L. ROBINSON




                                       42
12546661.2
